Citation Nr: 1141139	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include a left knee scar and a left knee joint disability.  

2.  Entitlement to service connection for residuals of cold weather injuries of the hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  These claims were previously remanded by the Board in April 2009 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in July 2008.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's left knee scarring manifested as a result of an in-service laceration to the left knee.  

2.  The Veteran's left knee joint symptomatology did not manifest during, or as a result of, active military service.  

3.  The Veteran's upper and lower extremity symptomatology is not a result of cold injuries acquired during military service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a scar of the left knee have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for a left knee joint disability have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for establishing entitlement to service connection for cold injury residuals to the hands and the feet have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in November 2005, March 2006, July 2006 and May 2009 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  While all relevant notice was not provided to the Veteran prior to the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2006 and March 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its April 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and obtained additional medical records pertaining to the Veteran.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disorder.  While the evidence of record is at least in equipoise regarding the existence of a left knee scar, the preponderance of the evidence demonstrates that the Veteran does not suffer from any disability of the left knee joint itself associated with military service.  

The Veteran's service treatment records do not reflect that the Veteran suffered any injury to the knee joint during military service.  Evaluation of his lower extremities was also deemed to be normal upon examination in July 1979.  Records do reveal that the Veteran suffered a laceration in July 1976.  The location of this laceration was not indicated, however.  The record simply notes that it was approximately six inches in length and that it was covered by Ace wraps.  Therefore, the nature of the Veteran's symptomatology during military service is not entirely clear.  

The next evidence of record pertaining to the left knee is an October 1999 letter from a private physician with the initials J.E.S.  According to Dr. S, the Veteran suffered a left knee laceration in Korea.  Dr. S did not indicate what documentation he was relying on when making this assertion.  

In June 2006, VA received a claim from the Veteran seeking service connection for a left knee disorder.  Specifically, the Veteran alleged that he injured his left knee while playing football in 1976 and that he had to have eight or nine stitches as a result.  He also indicated that his knee was never again "quite right" after this incident.  The Veteran submitted photos of himself while on active duty with some sort of bandage around the left knee.  However, he did not submit any medical evidence regarding his in-service laceration or any evidence linking a current knee disability to military service.  

The record demonstrates that the Veteran reported injuring his left knee during military service upon VA outpatient treatment in July 2007.  However, it was noted that he had no present disability associated with this injury.  

The Veteran provided lay testimony about his left knee during a hearing before the undersigned Veterans Law Judge in July 2008.  He testified that he cut his left knee in service, but that it was well-healed before he returned to civilian life.  He also testified that while he did have arthroscopic surgery in his left knee following his separation from active duty, this was done as a result of a work-related injury when his left meniscus was torn as a result of a lot of bending and lifting.  

The Veteran was afforded a VA examination of the left knee in March 2010.  The examiner reviewed the Veteran's service treatment records.  The Veteran informed the examiner that he tore the meniscus in his left knee while working at the post office.  As a result, he had to have arthroscopic surgery between 1985 and 1986.  The Veteran reported daily intermittent pain with limitation of motion that increased during flare-ups.  Examination revealed a scar of the left knee which the Veteran reported was from military service.  The scar measured 3 centimeters (cm) by 1.5 cm (for a total area of 4.5 square centimeters).  The scar was light, shiny and flat.  The scar was not tender and there were no ulcers.  The scar was superficial with no underlying tissue damage and there were no definite adhesions to underlying tissue.  The scar resulted in no functional loss or limitations.  The examiner diagnosed the Veteran with a work-related meniscus injury, with subsequent arthroscopic surgery, as well as a nontender scar that was reportedly acquired during service.  The examiner opined that it was less likely as not that the Veteran's degenerative joint disease was related to military service, as there was no documentation of a left knee joint injury during military service, and, because the Veteran acknowledged his post-service work injury.  However, the examiner did note that a skin laceration was identified in the records, although not by location.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disorder of the left knee joint.  The Veteran's service treatment records fail to reflect that he suffered any injury to the actual knee joint during military service.  In fact, the Veteran testified in July 2008 that all he did to his left knee during military service was lacerate it, and that this injury was well-healed by the time he separated from active duty.  He also testified that he suffered a torn meniscus after his separation from active duty while at his place of employment and he reiterated this fact to the March 2010 VA examiner.  As a result, the examiner opined that it was less likely as not that the Veteran's current left knee joint symptomatology manifested during, or as a result of, active military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a disability of the left knee joint.  

However, the evidence of record is at least in equipoise regarding the scarring of the Veteran's left knee.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's service treatment records reflect that he did have a six inch laceration during military service.  The record reflects that part of the treatment was to apply Ace wraps.  The Veteran subsequently submitted photos of himself that appear to have been taken during active duty.  These photos reflect that the Veteran in fact had an apparent Ace wrap around his left knee.  Finally, the Veteran has provided testimony that he cut his left knee playing football in military service.  Therefore, even though the objective and subjective evidence of record reveals that the Veteran's left knee scar is asymptomatic, the record still demonstrates that this condition manifested as a result of military service.  

Affording the Veteran the full benefit of the doubt, the Board finds that the Veteran is entitled to service connection for his nontender scar of the left knee.  See 38 U.S.C. § 5107(b).  However, the preponderance of the evidence of record demonstrates that he is not entitled to service connection for any additional disability of the left knee, to include any disorder of the actual knee joint.

Cold Injury Residuals

The Veteran also contends that he is entitled to service connection for residuals of cold injuries to the hands and feet.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from chronic cold injury residuals that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that he suffered any injuries due to cold exposure during military service.  While the Veteran's DD-214 confirms that he served in Korea from January 1976 to February 1977, service treatment records from this time period do not reflect any treatment for symptomatology involving the hands or the feet.  Treatment records following the Veteran's return from Korea also fail to demonstrate that he was seen for any conditions of the hands or feet related to cold exposure.  Rather, service treatment records prepared following the Veteran's return from Korea reflect that he played a significant amount of football.  However, there is no evidence to suggest that the Veteran suffered from any symptomatology associated with the hands or the feet during this time.  Therefore, the evidence of record suggests that the Veteran did not suffer from any chronic cold injury residuals upon his return from Korea, or, at the time of his separation from active duty.  

Post-service treatment records also fail to reflect that the Veteran has suffered from chronic symptomatology due to cold exposure since his return from military service.  In fact, the record contains no evidence of treatment for such a condition or, credible evidence of any diagnosed cold injury residuals.  The record contains a private evaluation of the right ankle from November 1999.  According to this record, the Veteran had some aching and discomfort in his ankle.  It was noted that the Veteran was on his feet all day at the post office.  However, there was no mention of a history of cold exposure or any cold exposure-related symptomatology, and an evaluation of the right foot revealed it to be neurovascularly intact with good dorsalis pedis pulse.  Since this record appears to reveal a normal right foot, it does not support the Veteran's assertion of chronic symptomatology related to cold exposure.  

The Board notes that the record does contain a brief statement from a private physician with the initials J.E.S. that was originally received by VA in January 2002.  According to Dr. S, the Veteran was a victim of frost bite of the toes and fingers in Korea.  Dr. S indicated that the Veteran's fingers were numb, making it difficult for him to perform fine dexterity movement.  He also noted that the Veteran's toes felt numb and became painful when exposed to the cold.  Dr. S did not indicate what medical evidence, if any, he relied on in making this assertion.  A review of private treatment records from Dr. S dating from March 1985 to February 2006 fail to reflect that the Veteran was ever seen with complaints associated with cold exposure.  An August 1996 record does note that the Veteran's left hand was painful with paperwork.  However, this was noted to be a workman's compensation issue and there was no mention of a history of cold exposure.  

A July 2005 record prepared by Dr. S notes that the Veteran was seen with complaints of low back pain, as well as a tingling feeling in both feet, legs, and arms while at work.  Again, there was no mention of a history of cold exposure or any association between the Veterans's reported symptomatology and cold injuries.  

The Veteran's claim for benefits was subsequently received by VA in August 2005, and he was afforded a VA examination in March 2006.  The examiner noted that the Veteran was reporting cold injuries of the hands and feet due to exposure to extreme cold in Korea.  The Veteran described having pain in his fingers and toes when the weather was cold.  The Veteran stated that he had suffered from this since the 1970s.  The Veteran also reported cold sensitivity and decreased sensation to touch with tingling.  However, there was no numbness or tissue loss.  The examiner indicated that the Veteran did in fact serve in Korea and that Dr. S indicated that the Veteran was a victim of frostbite in his January 2002 statement.  However, the examiner also noted that there was no reference to cold injuries in the Veteran's service treatment records and that there was no indication that Dr. S had any documentation in support of his opinion.  

Examination revealed the skin of the feet to be cool and a normal pink color.  There was no edema, ulceration, or sweating of the skin.  There was onychomycosis of some of the toenails with some yellowing and thickening.  There was no tenderness of the feet and toes or weakness, instability or deformity of the toes.  There was also no noticeable scarring of the feet.  The Veteran did have bilateral heel callosities and bilateral hallux valgus.  Neurological evaluation revealed decreased sensation to pinprick with normal sensation to light touch.  He also had normal strength with no muscle atrophy, bilaterally.  

Examination of the hands revealed several nontender brown macular areas of the fingers with no ulceration, adhesions or functional impairment.  Neurological evaluation revealed normal sensation to light touch bilaterally, with absent sensation to pinprick in almost the entire fingers of both hands.  There was normal grip strength to resistance bilaterally, with no muscle atrophy.  

The examiner diagnosed the Veteran with peripheral neuropathy of the hands and feet, degenerative joint disease of the first metatarsophalangeal joints in both feet, degenerative joint disease of the first carpal-metacarpal joint in both hands, and onychomycosis.  It was also noted that the Veteran suffered from self-reported cold injury residuals to the hands and feet with self-reported nontender scarring of the fingers.  The examiner opined that an opinion relating the Veteran's observed and self-reported disabilities to service could not be offered because such knowledge was not available in the medical literature, and, because any opinion would be speculation.  The examiner explained that there was a lack of documentation in service, and that evaluation of the skin in 1979 was deemed to be normal.  

Subsequent VA outpatient treatment records reflect that the Veteran continued to report cold injury residuals during outpatient treatment with VA.  According to a July 2007 record, the Veteran suffered from frostbite of both the feet and the hands during military service.  However, it was noted that the Veteran had no present disability associated with this.  A September 2007 podiatry record also notes that the Veteran had no other pedal complaints, aside from right ankle pain.  A July 2008 treatment record indicates that the Veteran had no unusual skin conditions.  He was noted to be suffering from carpal tunnel syndrome and intermittent pain in his right toe.  Therefore, it appears that the Veteran does not suffer from any current symptomatology related to his reported exposure to cold.  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in July 2008.  During this hearing, the Veteran testified that he was diagnosed with "premature frostbite" while serving in Korea.  He also testified that his hands were hurting badly and that his feet "were like a block of ice."  The Veteran's wife also testified that the Veteran came home from service for a family emergency and that he had no feeling in the areas she would poke with a pin.  She also testified that she had to help him with activities such as buttoning a shirt.  

The Veteran was afforded an additional VA examination in March 2010.  The examiner indicated that the Veteran's service treatment records did not reflect any cold injuries and that his 1979 separation examination revealed normal skin, normal feet, normal lower extremities and a normal neurologic system.  The Veteran was again diagnosed with self-reported cold injury residuals of the hands and feet.  The examiner noted that the Veteran had no new information or evidence of treatment regarding this condition, and as such, no further history or examination was necessary.  The examiner opined that the Veteran's self-reported cold injuries to the hands and feet were less likely as not caused by service.  The examiner noted that he was unable to make a direct connection to service due to a complete lack of documentation.  In addition, examination of the Veteran upon separation from active duty revealed his extremities to be normal with no neurological impairment or skin abnormalities.  Finally, there was no documentation of cold injury residuals until a 2002 letter prepared by the Veteran's physician.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for cold injury residuals.  The Veteran's service treatment records do not reflect that he was treated for any cold injuries during his service in Korea.  Furthermore, service treatment records prepared since the Veteran's return from Korea also fail to reflect that he suffered from any residuals related to cold injuries sustained in Korea.  The Veteran's separation examination also revealed the Veteran's skin, neurovascular system, and extremities to be normal, with absolutely no mention of a history of cold injuries or frostbite.  As such, these records suggest that the Veteran was not suffering from any chronic disability due to cold exposure at the time of separation from active duty.  

Post-service records also fail to reflect that the Veteran suffered from chronic residuals of cold exposure following separation from active duty.  The first evidence referring to cold injury residuals is a statement prepared by a private physician and received by VA in January 2002, in which it was noted that the Veteran had suffered from frost bite of the toes and fingers while in Korea.  While the Board has considered this statement, it does not find it to be credible.  It would appear that the Veteran's private physician was merely reciting statements made by the Veteran.  The mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  The physician failed to discuss any underlying evidence in support of the contention that the Veteran suffered from frostbite in service.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the Board does not find the opinion reached by this physician to be reliable.  

On the other hand, the VA examiner who examined the Veteran in March 2006 and March 2010 noted reviewing the Veteran's entire claims file, including his service treatment records.  In doing so, the examiner learned that a neurological evaluation, a skin evaluation, and an evaluation of the lower extremities performed at the time of the Veteran's separation from active service in 1979 were all found to be normal.  In light of this fact, as well as the fact that there was no mention of frostbite until 2002, the examiner concluded that it was less likely than not that the Veteran suffered from cold injury residuals related to military service.  

In reaching the above conclusion, the Board has considered the Veteran's assertions that he has suffered from cold injury residuals since his military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, despite the Veteran's testimony, the record still contains no evidence of a chronic disability that manifested during military service or any credible evidence to suggest that the Veteran currently suffers from a disability related to cold exposure more than 30 years ago.  The Veteran was examined at the time of separation in 1979, and it was concluded that his skin, extremities, and neurological system were normal.  Also, the VA examiner of record was unable to find any evidence to conclude that the Veteran in fact suffered from any chronic disability related to cold exposure during military service, and a July 2007 VA outpatient treatment record specifically notes that the Veteran had no present disability associated with his reported in-service cold exposure.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of any present disability related to cold exposure during military service, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for cold injury residuals to the hands and feet must be denied.


ORDER

Service connection for a nontender scar secondary to a laceration of the left knee is granted.  

Service connection for a left knee joint disability is denied.  

Service connection for the residuals of cold injuries to the hands and feet is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


